Exhibit 10.8
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Restated Agreement”),
made as of this 24th day of February, 2010, is entered into by BioClinica, Inc.,
a Delaware corporation (the “Company”), and Ted Kaminer (the “Employee”).
     WHEREAS, the Employee is currently a party to an employment agreement with
the Company dated as of February 6, 2003, as amended and restated on December 31
, 2008 (the “Prior Employment Agreement”);
     WHEREAS, the Company desires to continue to employ the Employee, and the
Employee desires to continue to be employed by the Company; and
     WHEREAS, the Company and the Employee desire to amend and restate the terms
and conditions of the Prior Agreement in order to clarify the parties
understandings regarding treatment of the Employee’s equity awards upon a Change
in Control (as defined below).
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Restated Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties to
this Restated Agreement, the parties agree as follows:
1. Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Restated Agreement, for the period commencing on February 24, 2010 and
ending on February 24, 2011 (such period, as it may be extended, the “Employment
Period”), unless sooner terminated in accordance with the provisions of
Section 4; provided, however, that the Employment Period shall automatically
renew for successive 12 month terms unless either party provides the notice of
termination set forth in Section 4.5 below.
2. Title; Capacity. The Employee shall serve as Executive Vice President of
Finance and Administration and Chief Financial Officer or in such other
reasonably comparable position as the Company or its Board of Directors (the
“Board”) may determine from time to time. The Employee shall be based at the
Company’s headquarters in Newtown, Pennsylvania, or such place or places in the
continental United States as the Board shall reasonably determine. The Employee
shall be subject to the supervision of, and shall have such authority as is
delegated to the Employee by, the Board, President or Chief Executive Officer of
the Company.
     The Employee hereby accepts such employment and agrees to undertake the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Board or its designee shall from time to time reasonably
assign to the Employee. The Employee agrees to devote his entire business time,
attention and energies to the business and interests of the Company during the
Employment Period; provided, that, the Employee may serve as a non-executive
director or trustee of other companies or entities so long as such service does
not unreasonably interfere with the Employee’s duties hereunder. The Employee
agrees to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein which may be adopted from time
to time by the Company. The Employee further agrees to abide by the applicable
rules, practices, policies, restrictions and principles

 



--------------------------------------------------------------------------------



 



outlined by the Board in its Corporate Policy Governance Manual and amendments
adopted thereto.
3. Compensation and Benefits.
     3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
of $270,000 effective February 24, 2010.
     3.2 Fringe Benefits. The Employee shall be entitled to participate in all
bonus and benefit programs that the Company establishes and makes available to
its senior executives, if any, to the extent that Employee’s position, tenure,
salary, age, health and other qualifications make him eligible to participate.
The Employee shall be entitled to four (4) weeks paid vacation per year, to be
taken at such times as may be approved by the Chief Executive Officer.
     3.3 Reimbursement of Expenses. The Company shall reimburse the Employee for
all reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Restated Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company or
the Board from time to time. The Employee must submit to the Company receipts
and other details of each such expense, in the form required by the Company
within sixty (60) days after the later of (i) the Employee’s incurrence of such
expense or (ii) the Employee’s receipt of the invoice for such expense. If such
expense qualifies for reimbursement, then the Company will reimburse the
Employee the expense within thirty (30) days thereafter. In no event will such
expense be reimbursed after the close of the calendar year following the
calendar year in which that expense is incurred. The amount of reimbursements to
which the Employee may become entitled in any one calendar year shall not affect
the amount of expenses eligible for reimbursement hereunder in any other
calendar year. The Employee’s right to reimbursement cannot be liquidated or
exchanged for any other benefit or payment.
     3.4 Bonuses; Incentive Compensation. The Employee shall be eligible to
receive an annual bonus (the “MIP Bonus”) up to a maximum amount equal to 45% of
the Employee’s annual base salary upon the achievement of certain milestones as
set forth in an annual Management Incentive Plan. Additional milestones may be
established to increase the MIP Bonus to a maximum amount equal to 90% of the
Employee’s annual base salary. The specific annual milestones will be set each
year by the Compensation Committee of the Board of Directors. Any MIP Bonus
awarded to the Employee shall be paid by the 15th day of the third month
following the close of the calendar year for which such bonus is earned or as
soon as administratively practicable thereafter, but in no event shall such
payment be made prior to the first business day in January in the calendar year
immediately following the calendar year for which that bonus is earned or after
April 30 of that calendar year.
     3.5 Equity Grants. In addition to the stock options previously granted to
the Employee, the Employee shall be eligible for periodic grants of stock
options or other equity awards under the Company’s equity award program, subject
to the Employee’s continued employment hereunder. The term, exercise price (if
applicable), vesting period, any post-employment provisions (including
post-employment exercise periods) and the remaining

2



--------------------------------------------------------------------------------



 



provisions of each stock option or other equity award granted pursuant to this
Section 3.5 shall, subject to the express provisions of this Restated Agreement,
be determined by the Board (or committee thereof) at the time of grant.
4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Restated Agreement shall terminate upon the occurrence
of any of the following:
     4.1 Expiration of the Employment Period;
     4.2 At the election of the Company, for Cause (as defined below),
immediately upon written notice by the Company to the Employee, which notice
shall identify the Cause upon which the termination is based. For the purposes
of this Section 4.2, “Cause” shall mean that (i) the Employee has repeatedly
failed to perform his assigned duties for the Company after 10 days written
notice and an opportunity to cure, (ii) the Employee has engaged in dishonesty,
gross negligence or misconduct materially detrimental to the Company’s interest,
or (iii) the conviction of the Employee of, or the entry of a pleading of guilty
or nolo contendere by the Employee to, any crime involving moral turpitude or
any felony;
     4.3 At the election of the Employee, for Good Reason (as defined below),
immediately upon written notice by the Employee to the Company, which notice
shall identify the Good Reason upon which the termination is based. For the
purposes of this Section 4.3, “Good Reason” for termination shall mean (i) a
material adverse change in the Employee’s authority, duties or compensation
without the prior written consent of the Employee, (ii) a material breach by the
Company of the terms of this Restated Agreement, which breach is not remedied by
the Company within 10 days following written notice from the Employee to the
Company notifying it of such breach or (iii) the relocation of the Employee’s
place of work more than 50 miles from the Company’s current executive offices;
     4.4 Upon the death or disability of the Employee. As used in this Restated
Agreement, the term “disability” shall mean the inability of the Employee, due
to a physical or mental disability, for a period of 90 days, whether or not
consecutive, during any 360-day period, to perform the services contemplated
under this Restated Agreement, with or without reasonable accommodation as that
term is defined under state or federal law. A determination of disability shall
be made by a physician satisfactory to both the Employee and the Company;
provided, that, if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties; or
     4.5 At the election of either party, upon not less than 180 days’ prior
written notice of termination (the “Termination Notice Period”); provided,
however, that if the Company pays the severance amount set forth in
Section 5.1(b) below, then the Termination Notice Period shall automatically end
on the date the Severance Period (as defined below) begins.
5. Effect of Termination.
     5.1 Payments Upon Termination.

3



--------------------------------------------------------------------------------



 



          (a) In the event the Employee’s employment is terminated pursuant to
Section 4.1, Section 4.2, and Section 4.4 or by the Employee pursuant to
Section 4.5, the Company shall pay to the Employee the compensation and benefits
otherwise payable to him under Section 3 through the last day of his actual
employment by the Company.
          (b) In the event the Employee’s employment is terminated by the
Employee pursuant to Section 4.3 or by the Company pursuant to Section 4.5, the
Employee shall be entitled to the following payments and benefits, provided the
Employee executes a mutual general release and waiver in a form reasonably
satisfactory to the Board (the “Release”) within 21 days (or 45 days if such
longer period is required under law) and such Release becomes effective and
enforceable in accordance with applicable law after the expiration of any
applicable revocation period:
               (A) The Company shall continue to pay to the Employee his salary
as in effect on the date of termination for a period of 180 days (the “Severance
Period”). Such salary continuation payments shall be made at periodic intervals
in accordance with the Company’s normal payment practices for salaried
employees, beginning with the first pay date within the 60-day period following
the Employee’s Separation from Service due to such termination on which the
requisite Release is effective following the expiration of any applicable
revocation period, but in no event will the first such payment be made later
than the last day of such 60-day period on which the Release is so effective.
               (B) The Company shall pay a pro rata amount of the Employee’s
target annual bonus for the year of termination with such pro rata amount based
on the sum of (1) the number of days of service completed in the year of
termination, plus (2) the Severance Period, to be paid within the 60-day period
following the Employee’s Separation from Service due to such termination on
which the requisite Release is effective following the expiration of any
applicable revocation period, but in no event will the first such payment be
made later than the last day of such 60-day period on which the Release is so
effective.
               (C) Should the Employee elect under the Internal Revenue Code of
1986, as amended (the “Code”), Section 4980B to continue health care coverage
under the Company’s group health plan for himself, his spouse and his eligible
dependents following such termination date, then the Company shall provide such
continued health care coverage at the Company’s expense until the earlier of (i)
the expiration of the 180-day period measured from the date of such termination
or (ii) the first date the Employee is covered under another employer’s heath
benefit program which provides substantially the same level of benefits without
exclusion for pre-existing medical conditions. In the event the Company’s
provision of such continued health care coverage results in the recognition of
taxable income (whether for federal, state or local income tax purposes) by the
Employee, then the Company shall report such taxable income as taxable W-2 wages
and collect the applicable withholding taxes, and the Employee shall be
responsible for the payment of any additional income and employment tax
liability resulting from such coverage. To the extent the health care coverage
under this Section 5.1(b)(C) is to be provided through a self-funded program
maintained by the Company, the Employee shall directly pay for the costs to
obtain such health care coverage and shall, within 30 days after each periodic
payment for a reimbursable health care coverage expense under this
Section 5.1(b)(C), submit appropriate evidence of such payment to the Company
for reimbursement, and the

4



--------------------------------------------------------------------------------



 



Company shall pay such reimbursement on the 30th day following receipt of the
submission. During the period such health care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (a) the amount
of the health care costs eligible for reimbursement in any one calendar year of
such coverage shall not affect the amount of such costs eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; (ii) no costs shall be reimbursed after the close of the
calendar year following the calendar year in which those costs were incurred;
and (iii) the Employee’s right to the reimbursement of such costs cannot be
liquidated or exchanged for any other benefit. In the event the reimbursement of
health care coverage results in the recognition of taxable income (whether for
federal, state or local income tax purposes) by the Employee, then the Company
shall make an additional payment (the “Health Care Gross-Up Payment”) to the
Employee in a dollar amount to fully cover all taxes payable by the Employee on
the income recognized with respect to the reimbursed health care coverage,
including taxes imposed upon the Health Care Gross-Up Payment. The Health Care
Gross-Up Payment shall be paid to the Employee at the time the related taxes are
remitted to the tax authorities.
               (D) The Company shall pay the Employee a lump sum cash payment,
not to exceed $5,000, to cover the cost to obtain post-employment continued
coverage under life and accidental death or dismemberment insurance and
disability insurance plans for a period of 180 days following the date of
termination. Such payment shall be made on the earlier of (i) the first business
day of the first calendar month within the 60-day period measured from the
Employee’s Separation from Service, that is coincident with or next following
the date on which the required Release is effective following the expiration of
any applicable revocation period or (ii) the last business day of such 60-day
period on which such Release is effective following the expiration of any
applicable revocation period.
               (E) All outstanding options or other equity awards held by the
Employee shall continue to vest for a period of 180 days following such
termination.
          Any payments and benefits payable pursuant to this Section 5.1(b)
shall immediately cease if the Employee fails to be reasonably cooperative,
responsive or available for reasonable requests by the Company to the Employee
to assist the Company pertaining to areas of the Company’s business that the
Employee is familiar with as a result of her employment. The payment to the
Employee of the amounts payable under this Section 5.1(b) shall constitute the
sole remedy of the Employee in the event of a termination of the Employee’s
employment in the circumstances set forth in this Section 5.1(b).
          (c) Change in Control. (i) In the event that there shall be a Change
in Control (as defined below) of the Company or in any person directly or
indirectly presently controlling the Company, as defined in paragraph
(ii) below, all options to purchase shares of Common Stock of the Company and
other equity awards granted to the Employee shall vest and become immediately
exercisable by the Employee for a period of not less than one year after the
date of such Change in Control (or earlier termination of such equity awards).
          (d) For purposes of this Restated Agreement, a Change in Control of
the Company, or in any person directly or indirectly controlling the Company,
shall mean:

5



--------------------------------------------------------------------------------



 



               (A) A Change in Control as such term is presently defined in
Regulation 240.12b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act); or
               (B) If any “person” (as such term is used in Section 13(d) and
14(d) of the Exchange Act) other than the Company or any “person” who on the
date of this Restated Agreement is a director or officer of the Company, becomes
the “beneficial owner” (as defined in Rule 13(d)-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing at least fifty
(50%) percent of the voting power of the Company’s then outstanding securities,
unless such person becomes such a beneficial owner as a result of a transaction
approved by a majority of the board of directors of the Company; or
               (C) If during the term of this Restated Agreement, individuals
who at the beginning of such period constitute the Board of Directors cease for
any reason to constitute at least a majority thereof, unless the election of
each director who is not a director at the beginning of such period has been
approved in advance by directors representing at least a majority of the
directors then in office who were directors at the beginning of the period.
     5.2 Section 409A. Certain payments contemplated by this Restated Agreement
may be “deferred compensation” for purposes of Section 409A of the Code.
Accordingly, the following provisions shall be in effect for purposes of
avoiding or mitigating any adverse tax consequences to the Employee under Code
Section 409A.
          (a) It is the intent of the parties that the provisions of this
Restated Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, all provisions of this Restated Agreement shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Code Section 409A and the applicable Treasury
Regulations thereunder and such provisions shall be deemed amended to comply
with Code Section 409A and the applicable Treasury Regulations thereunder.
          (b) Notwithstanding any provision to the contrary in this Restated
Agreement, no payments or benefits to which the Employee may become entitled
under Section 5 of this Restated Agreement shall be made or provided to him
prior to the earlier of (i) the expiration of the six (6)-month period measured
from the date of his Separation from Service with the Company or (ii) the date
of his death, if the Employee is deemed, pursuant to the procedures established
by the Compensation Committee in accordance with the applicable standards of
Code Section 409A and the Treasury Regulations thereunder and applied on a
consistent basis for all non-qualified deferred compensation plans of the
Employer Group subject to Code Section 409A, to be a “specified employee” at the
time of such Separation from Service and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 4.3 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Restated Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. The
specified employees subject to such a delayed commencement date shall be
identified on December 31 of each

6



--------------------------------------------------------------------------------



 



calendar year. If the Employee is so identified on any such December 31, he
shall have specified employee status for the twelve (12)-month period beginning
on April 1 of the following calendar year. For purposes of this Restated
Agreement, including (without limitation) this Section 5.3(b), “Separation from
Service” shall mean a separation from service as defined under Treasury
Regulation Section 1.409A-1(h).
     5.3 Survival. The provisions of Sections 5.1(b), 5.2, 8.3, 8.5 and 8.9
shall survive the termination of this Restated Agreement.
6. Non-Competition and Non-Solicitation. The Employee shall execute, if not
previously executed and still in effect, simultaneously with the execution of
this Restated Agreement, or otherwise upon the request of the Company, the
Company’s customary form of Non-Competition and Non-Solicitation Agreement and
form of Invention Assignment and Confidential Information Agreement,
substantially in the form attached hereto as Exhibit A and Exhibit B,
respectively.
7. Other Agreements. The Employee represents that his performance of all the
terms of this Restated Agreement and the performance of his duties as an
employee of the Company do not and will not breach any agreement with any prior
employer or other party to which the Employee is a party (including without
limitation any nondisclosure or non-competition agreement). Any agreement to
which the Employee is a party relating to nondisclosure, non-competition or
non-solicitation of employees or customers is listed on Schedule A attached
hereto.
8. Miscellaneous.
     8.1 Notices. Any notices delivered under this Restated Agreement shall be
deemed duly delivered four business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the recipient set
forth on the signature page hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 8.1.
     8.2 Pronouns. Whenever the context may require, any pronouns used in this
Restated Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
     8.3 Entire Agreement. This Restated Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Restated Agreement (including, without limitation, the Prior Employment
Agreement). Notwithstanding the foregoing, to the extent there is an
inconsistency in the terms of this Agreement and the Employee’s executive
retention agreement, option agreement(s), equity award agreement(s) or such
other agreements relating to the subject matter of this Restated Agreement, the
provision(s) in the agreement that are most favorable to the Employee shall
govern.
     8.4 Amendment. This Restated Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

7



--------------------------------------------------------------------------------



 



     8.5 Governing Law. This Restated Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
(without reference to the conflicts of laws provisions thereof). Any action,
suit or other legal proceeding arising under or relating to any provision of
this Restated Agreement shall be commenced only in a court of the Commonwealth
of Pennsylvania (or, if appropriate, a federal court located within
Pennsylvania), and the Company and the Employee each consents to the
jurisdiction of such a court. The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Restated
Agreement.
     8.6 Successors and Assigns. This Restated Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business; provided,
however, that the obligations of the Employee are personal and shall not be
assigned by him. Notwithstanding the foregoing, if the Company is merged with or
into a third party which is engaged in multiple lines of business, or if a third
party engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of this Restated Agreement, the term “Company” shall
mean and refer to the business of the Company as it existed immediately prior to
such event and as it subsequently develops and not to the third party’s other
businesses.
     8.7 Waivers. No delay or omission by the Company in exercising any right
under this Restated Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
     8.8 Captions. The captions of the sections of this Restated Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Restated Agreement.
     8.9 Severability. In case any provision of this Restated Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS RESTATED
AGREEMENT, HAS HAD A FULL OPPORTUNITY TO REVIEW THIS RESTATED AGREEMENT AND
CONSULT WITH COUNSEL AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS
RESTATED AGREEMENT.
     IN WITNESS WHEREOF, the parties hereto have executed this Restated
Agreement as of the day and year set forth above.

            BIOCLINICA, INC.
      By:   /s/ Mark L. Weinstein         Name:   Mark L. Weinstein       
Title:   President & CEO       Address:  826 Newtown-Yardley Road
Newtown, Pennsylvania 18940        EMPLOYEE
        /s/ Ted Kaminer         Ted Kaminer        12 Chateau Drive
Cherry Hill, NJ 08003     

9